UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1104


RONNIE A. BELL,

                  Plaintiff - Appellant,

          v.

JUDGE W. EARL BRITT,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cv-00629-BO)


Submitted:   May 26, 2016                    Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Ronnie A. Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronnie    A.     Bell    appeals        the     district      court’s         order

dismissing his civil complaint after a review pursuant to 28

U.S.C. § 1915(e)(2)(B) (2012).           We have reviewed the record and

find that this appeal is frivolous.                Accordingly, we dismiss the

appeal for the reasons stated by the district court.                         Bell v.

Britt,   No.   5:15-cv-00629-BO         (E.D.N.C.         Dec.   22,     2015).      We

dispense   with      oral    argument     because         the    facts    and     legal

contentions    are   adequately    presented         in    the   materials        before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                         2